id office uilc cca_2011091416224713 ------------------- number release date from ------------------------- sent wednesday date pm to --------------------------------------- cc ---------------------------------------------------------------------- subject issue this responds to your request for advice on the proper application of sec_199 sec_172 and sec_965 in a taxable_year for which taxpayer elects the one-time dividends-received_deduction under sec_965 the generalized fact pattern is as follows taxpayer has in year an nol in the amount of dollar_figure---- that is available to carry back to year a year for which taxpayer elects the benefits of sec_965 in year taxpayer has nondeductible cfc dividends dividends reduced by the ---- dividends received deduction in the amount of dollar_figure----- dollar_figure---- of other taxable_income prior to the nol_carryback deduction and dollar_figure------of qualified_production_activities_income qpai that could give rise to a deduction under sec_199 for income attributable to domestic_production activities apparently taxpayer asserts that it may claim a domestic_production_deduction under sec_199 in year because the taxable_income limitation of sec_965 does not permit taxpayer to reduce its taxable_income below dollar_figure----- the amount of the nondeductible cfc dividends taxpayer argues that the sec_199 deduction gives rise to a net_operating_loss in year that may be carried over to other years citing the second paragraph of section dollar_figure of notice_2005_64 the ------------------------------- company’s tax computation program does not allow any sec_199 deduction in this fact pattern for the reasons discussed below we agree with the ------------------------- company that taxpayer is not entitled to any sec_199 deduction in year the base for determining the sec_199 deduction in any year is the lesser_of qpai or taxable_income sec_1_199-1 provides that the definition of taxable_income under sec_63 applies except that taxable_income is determined without regard to sec_199 and certain exclusions sec_63 defines taxable_income as gross_income minus the deductions allowed by this chapter referring to chapter the net_operating_loss_deduction under sec_172 is included in chapter accordingly sec_1_199-1 creates a stacking rule that the nol carried back is taken into account for purposes of computing the taxable_income base for the sec_199 deduction this stacking rule is illustrated in example in sec_1_199-1 accordingly in the generalized fact pattern before the allowable deduction under sec_199 is computed the nol_carryback from year will operate to offset the dollar_figure--- of other taxable_income however the nol cannot offset the dollar_figure----- of taxable_income attributable to the nondeductible cfc dividends see sec_965 which provides that the taxable_income of any u s shareholder for any taxable_year shall in no event be less than the amount of nondeductible cfc dividends received during the taxable_year although taxable_income cannot be less than dollar_figure----- sec_199 would permit taxpayer to calculate a sec_199 deduction as a percentage of dollar_figure----- the lesser_of taxable_income or qpai as provided in the first paragraph of section dollar_figure of notice_2005_64 allowable deductions in excess of the taxable_income floor will generally give rise to an nol for the election_year that may be carried to other years however in this case taxpayer cannot use its sec_199 deduction to create an nol because of sec_172 which was added to the code in as a technical correction to the american_jobs_creation_act_of_2004 which added sec_965 to the code see sec_403 of the gulf_opportunity_zone act p l sec_172 provides that the sec_199 deduction is not taken into account in computing the amount of net_operating_loss sustained in a taxable_year the committee reports state that t he provision clarifies that the manufacturing deduction is not taken into account in computing any net_operating_loss or amount of any net_operating_loss_carryback or carryover thus the deduction under sec_199 cannot create or increase the amount of a net_operating_loss_deduction joint_committee on taxation technical explanation of the revenue provisions of h_r the gulf_opportunity_zone act of as passed by the house of representatives and the senate jcx- date at page the effect of allowing a sec_199 deduction based on taxable_income from nondeductible cfc dividends would be to create or increase the amount of an nol for the sec_965 election_year contrary to the restriction in sec_172 sec_1_199-1 also provides that the deduction under sec_199 is not taken into account in computing any net_operating_loss or the amount of any net_operating_loss_carryback or carryover in contrast an nol in the sec_965 election_year may include the amount of a sec_170 charitable_contribution_deduction that is limited to an amount computed on the basis of taxable_income as illustrated in example of section dollar_figure of notice_2005_64 this is because there is no provision in sec_172 that restricts the sec_170 deduction in the way that sec_172 restricts the sec_199 deduction the ------------------------------- company does not follow this example because they read sec_965 as precluding taxpayers from computing a charitable_contribution_deduction on the basis of nondeductible cfc dividends-if that amount of taxable_income is not taken into account in computing the election_year nol then it cannot give rise to a deduction that goes into the election_year nol however the notice interprets this restriction only to back the nondeductible cfc dividends out of income for purposes of calculating the amount of the nol in the election_year and not as limiting the amount of taxable_income for purposes of calculating allowable deductions under other provisions of the code accordingly in our view sec_965 does not preclude the inclusion of a charitable deduction based on taxable_income that includes nondeductible cfc dividends from giving rise to an nol for the election_year accordingly in the fact pattern described above taxpayer has dollar_figure----- of taxable_income and no net_operating_loss for year the sec_965 election_year this conclusion is not in conflict with the first paragraph of section dollar_figure of notice_2005_64 because pursuant to sec_172 no sec_199 deduction is allowed to enter into the computation of the nol the second paragraph of section dollar_figure of notice_2005_64 is similarly not in conflict with this conclusion this paragraph of the notice describes the effect of the rule in sec_965 providing that nondeductible cfc dividends are not taken into account in determining taxable_income for the election_year for purposes of the second sentence of sec_172 which applies in determining the amount of an nol that is absorbed in a carryover or carryback_year the notice states that the amount of the allowable nol that is absorbed in the election_year is limited to the excess of taxable_income over the amount of nondeductible cfc dividends this merely confirms that consistent with the rule_of sec_965 prohibiting an nol deduction from offsetting nondeductible cfc dividends in the election_year the nol available for carryover or carryback similarly is not reduced by nondeductible cfc dividends in the election_year it is not inconsistent with the priority rule established in sec_1_199-1 that bases the sec_199 deduction on taxable_income after taking into account the nol deduction for the taxable_year in the fact pattern described above although the entire year nol is carried back from year to year the taxable_income for year is dollar_figure----- in accordance with sec_965 further dollar_figure---- of the year nol is absorbed in year and dollar_figure---- remains available to carry forward to year there is dollar_figure---- of year sec_172 taxable_income because the year nondeductible cfc dividend and sec_199 deduction as well as the year nol are not taken into account in determining the year sec_172 taxable_income thus the year nol is absorbed to the extent of the dollar_figure---- year sec_172 taxable_income this paragraph of the notice does not address the computation of an nol arising in the election_year which is governed by sec_172 as modified by sec_965 and provides that the nondeductible cfc dividends are not taken into account in determining the amount of an nol for the election_year in the fact pattern described above the taxpayer does not have an nol for year because pursuant to sec_172 sec_199 deductions are not allowed in computing an nol and the taxpayer does not have other deductions in year that exceed its year gross_income nothing in the notice would override the limitation on the sec_199 deduction provided in sec_172 which was enacted with retroactive effect after the notice was issued if you have any questions please call us
